Citation Nr: 0633405	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-06 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision of the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).  
The appellant, who is the daughter of the veteran, perfected 
an appeal to the Board. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks to establish entitlement to educational 
Assistance under Chapter 35.  In a February 2004 decision, 
the RO determined that because the veteran was not rated 
permanently and totally disabled until after her 26th 
birthday in June 1996, Chapter 35 education benefits are not 
payable.  The appellant asserts that the veteran's 100 
percent rating has been made effective from April 1989, which 
would provide a basis for her entitlement to education 
benefits.

In the March 2005 substantive appeal, the appellant requested 
a hearing at the RO before a local Decision Review Officer 
(DRO).  The appellant has not been afforded the requested 
hearing and she must be scheduled for this type of hearing 
before deciding her appeal.

Accordingly, this case is REMANDED to the RO for the 
following action:


1.  Schedule the appellant for a hearing 
with a local Decision Review Officer.  
Notify the appellant of the date, time, 
and location of the hearing. 

2.  When the above developments have been 
completed, the case should be reviewed by 
the RO and the claim should be 
readjudicated by the RO.  If the decision 
remains adverse to the appellant, she 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


